Title: To John Adams from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 19 June 1783
From: Staphorst, Nicolaas & Jacob van (business),Willink, Wilhem & Jan (business),La Lande & Fynje, de (business)
To: Adams, John


          Sir
            Amsterdam the 19 June 1783.
          We have the honoúr to acknowledge the Receit of yoúr Excellency’s most esteemed favoúr of 27th. May. wherein we Observe what yoúr Excelly. is pleased to Say about the Definitive Treaty. but as by all dispensed Accounts we have no great Reason to think of its being Soon Concluded, it may make yoúr Excellys. Stay at Paris much Longer than yoúr Excelly. self can fooreseen; wherefore Should it Succeed us (so as we hope). in distributing a Large quantity of Obligations in the Months of July and August, it Certainly would put ús into Some Inconveniency. This has determined us to take the Liberty to Send yoúr Excellency by way of the Widow Smit’s of Anvers a Small Case Containing Two Thousand and Three Obligations (which three only Serve in Case any misfortúne in Signing of ’em happen). Claim[ing] on them yoúr Excellency’s Signature, as Likewise the Return of ’em, as Soon as yoúr Excellency’s Occupations will permit it—.
          We have the honoúr to Remain Very Respectfúlly / Sir / Yoúr Excellency’s most / Obedt. humb. Servants.
          Wilhem & Jan Willink
            Nics. & Jacob van Staphorst:
            dela Lande & fÿnje
        